UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-7393


STACY W. HOWARD,

                Plaintiff – Appellant,

          v.

DIRECTOR JON E. OZMINT, of S.C. Department of Corrections
also known as John E. Ozmint; WARDEN WILLIE EAGLETON; AARON
JOYNER, Major; CAPTAIN KENNETH GREEN; S. SKIPPER, IGC of
the Evans Correctional Institution; T. WOOLBRIGHT; S.
MOSES; C. FOX; T. SIMMONS; MICHAEL J. STOBBE, Inmate
Records; JIMMY EDGE, officer; DAVID BRAYBOY, officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-03171-GRA-WMC)


Submitted:   August 31, 2010             Decided:   September 30, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy W. Howard, Appellant Pro Se. Leigh Powers Boan, William
Walter Doar, Jr., MCNAIR LAW FIRM, PA, Pawleys Island, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stacy W. Howard appeals the district court’s orders

denying his motions for a preliminary injunction, appointment of

counsel, and reconsideration.     We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.         Howard v. Ozmint, No.

6:08-cv-03171-GRA-WMC (D.S.C. June 3 & July 13, 2009).         We deny

Howard’s motions to defer filing an appendix, to file formal

briefs, and to appoint counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2